Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0002043
                                                       01-JUN-2018
                                                       02:31 PM

                           SCWC-13-0002043

             IN THE SUPREME COURT OF THE STATE OF HAWAII


           STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                 vs.

            TRACY SOUZA, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0002043; CRIMINAL NO. 12-1-1028)

                         ORDER OF CORRECTION
                          (By: Pollack, J.)

            IT IS HEREBY ORDERED that the Opinion of the Court,
filed May 30, 2018, is corrected as follows:
            1. On page 1, insert “CONCURRING AND” before
“DISSENTING”.
            2. On page 36, delete the word “dissent” in the first
line of the first full paragraph and replace it with “concurring
and dissenting opinion (dissent)”.
            The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
            DATED: Honolulu, Hawaii, June 1, 2018.
                                   /s/ Richard W. Pollack
                                   Associate Justice